Title: To George Washington from Bryan Fairfax, 7 February 1786
From: Fairfax, Bryan
To: Washington, George



Dear Sir
Towlston Febry the 7th 1786.

I received the Favor of Yr Letter from the Great Falls—and was sorry that I did not hear of your being there till after your departure as I should certainly have done myself the pleasure of waiting on You, especially as I had had thoughts from time to time of taking a Ride there. I was the more concerned to hear of your setting off at Night, and was a little afraid that your delicacy in regard to giving trouble at a late hour prevented You from calling at Towlston. But Mr Stewart according to his own Account was to blame, for a man ought not to suffer his own Zeal to oppose entirely the Will of his Patron or best Friend.

With regard to the Wood cut at the Place I purpose to inform Mr Potts, that as I expect and have not doubted but that ample Satisfaction would be made me I am easy with regard to what has been cut, as well as what may be used, which may be settled at a future day. A Man has applied to me for an Acre of ground thereabouts, but I have declined it, not knowing but it might be disagreeable to the Board, and I am since glad that I did, because he might have kept a tipling house and been hurtful—and therefore shall continue to deny till at some future meeting here I may mention the Subject. I am with great Regard, Dr Sir Yr most obliged & obedt Servt

Bryan Fairfax

